Citation Nr: 1146947	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  10-30 093	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the military from March 1943 to May 1946, so during World War II.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

As support for his claims, the Veteran testified at a videoconference hearing in November 2011 before the undersigned Veterans Law Judge of the Board.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

Although the Veteran has current diagnoses of bilateral hearing loss and tinnitus, as well as credible evidence of acoustic trauma during his military service from repeated exposure to loud noise, the most probative (competent and credible) medical and other evidence of record indicates these conditions are unrelated to his military service, including specifically to that noise trauma.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by his military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Tinnitus also was not incurred in or aggravated by his military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The duty to notify has been satisfied in this case by way of a letter to the Veteran in August 2009.  The letter informed him of the information and evidence required to substantiate his claim for service connection for the claimed disabilities since the letter contained a specific subject matter heading explaining what the evidence needed to show to support this claim and listed the three specific requirements for establishing his entitlement to service connection for the claimed disabilities, and explained the downstream disability rating and effective date elements of his claims as well.  The letter also explained VA's duty to assist him in obtaining evidence in support of the claims, indicated what evidence or information was still needed from him, described the type of evidence that would be supportive of the claims, indicated where he could send the needed evidence, discussed the amount of time he had to do it, and indicated the various ways he could contact the RO, such as if he had questions or concerns.  So he has received the required notice concerning the claims.

Moreover, he has not alleged any VCAA notice error.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), as the pleading party, he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial - meaning outcome determinative of his claims.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also has satisfied its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained all records that he and his representative have identified as possibly pertinent to the claims.  He also had a VA compensation examination in February 2010 for a medical nexus opinion concerning the etiology of his bilateral hearing loss and tinnitus, but especially in terms of whether they are attributable to noise exposure during his military service, which he cites as the source or cause of them.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).

Thus, as there is no indication or allegation that other relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.


II.  Statutes, Regulations and Case law Governing Claims for Service Connection

Service connection is granted for disability resulting from a disease or an injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or at least has since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain diseases are considered chronic, per se, including organic diseases of the nervous system such as sensorineural hearing loss, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Diseases initially diagnosed after service may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).


In order to establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, relate current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence 

supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record (medical and lay) and the evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to the other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any issue material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.


III.  Whether Service Connection is Warranted for Hearing Loss and Tinnitus

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But before service connection may be granted for hearing loss, it must be of a particular level of severity.  For purposes of applying the laws administered by VA, impaired hearing only will be considered a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Considering the first element of the Shedden analysis, evidence of current disability, a February 2000 VA outpatient record shows the Veteran reported declining hearing acuity that he attributed to old age.  The examiner confirmed the Veteran had a binaural (i.e., right and left ear) slight-to-mild low frequency hearing loss that improves to normal limits at 750 Hertz (Hz) -1000 Hz, then gradually slopes to moderate-severe loss at 800 Hz.  

The Veteran also had a VA compensation examination in November 2009, in response to his claims for service connection.  An audiogram revealed pure tone thresholds in the right ear at 500, 1000, 2000, 3,000, and 4000 Hertz of 25, 30, 45, 55, and 65 decibels, respectively; and in the left ear the pure tone thresholds were 35, 40, 55, 65, and 65 decibels, respectively.  The speech recognition scores were 96 percent in each ear.  The examination report included a diagnosis of bilateral hearing loss and tinnitus.

In regard to tinnitus, it is defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Because of its inherently subjective nature, even a layman such as the Veteran is considered competent to report these observable manifestations. Davidson, supra; see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").

So although there is no disputing the Veteran has bilateral hearing loss and tinnitus, questions remain as to their etiology - and particularly insofar as whether they were caused or aggravated by his military service or, instead, are the result of other unrelated factors such as, by his own admission, simply the result of getting older (i.e., aging).  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In regard to the second element of Shedden, in-service incurrence of a relevant disease or injury, the Veteran's service treatment records (STRs) show his hearing was considered normal at the time of his March 1943 entrance examination.  He began serving on active duty that same month.

In May 1946, in anticipation of separating from service, his hearing again was considered within normal limits according to the results of coin-click testing.  His military service ended later that month.

Obviously, given the time when the Veteran served (namely, during World War II), the more sophisticated means now available for assessing hearing acuity - such as an audiogram, were not then employed.  But the Board is also able to gain a sense of the history of the Veteran's hearing loss and tinnitus from other, more recent, evidence in the file.

In reporting his medical history during the 2009 VA examination, the Veteran indicated he had worked in the motor pool during service.  He added that his duties and responsibilities in service involved high noise exposure to tank engines, large trucks, 105 Howitzers, and generators, and that he did not have the benefit of ear protection.  He made similar claims during his more recent November 2011 hearing before the Board, disputing the notion that working as a cook in service did not subject him to this type of noise exposure since he had first noticed his hearing loss and tinnitus upon returning from "skirmishes" when the Howitzers, etc., were fired.  The records concerning his service confirm this allegation inasmuch as his separation report lists his military specialties as auto mechanic and cook.

The Board therefore finds that his lay statements regarding the type and extent of his noise exposure in service are not just competent, but also credible and consistent with the circumstances, conditions and hardships of his service to have probative value and warrant conceding he sustained the type of acoustic trauma alleged in service.  38 U.S.C.A. §§ 1154(a) and (b); 38 C.F.R. § 3.304(d).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

Moreover, the Court has explained that a Veteran need not satisfy the threshold minimum requirements of 38 C.F.R. § 3.385 while in service, including at time of discharge, but that he must presently to have a ratable disability.  See Hensley v. Brown, 5 Vet. App. 155 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Therefore, the Veteran meets the first (current disability) and second (in-service injury) requirements of the Shedden analysis.  The question then becomes whether this current hearing loss disability and tinnitus are attributable to the noise exposure he experienced in service or, instead, the result of other unrelated factors.  Establishing exposure to excessive noise in service, including in combat, does not obviate the need to still have medical nexus evidence linking any current disability to that injury in service.  Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  And, unfortunately, in this particular instance the most probative - meaning competent and credible - evidence is against these claims for hearing loss and tinnitus.

In reviewing his post-service history, there are no medical records reflecting complaints, diagnosis or findings related to hearing loss or tinnitus until 2000, so for some 54 years (over five decades) after the Veteran's military service ended.  As already mentioned, he explained during his videoconference hearing that he had first noticed his hearing loss and tinnitus after his first skirmish in service when a 105 howitzer fired.  He did not wear any ear protection.  He only covered his ears with his hands.  He also noted that he did eventually become a cook but he still had to fire artillery.  He further noted that he did not have any recreational pursuits that involved exposure to loud noise, or even at his civilian job, so there is no other explanation for his hearing loss and tinnitus than the activities in service he mentions.  During his November 2009 VA examination, he indicated that subsequent to service his worked in an office in a steel mill.

Considering the 2009 VA examination, initially the evaluating audiologist did not have access to the claims file, but after that examination, she eventually was able to review it for the pertinent medical and other history.  After considering the Veteran's in-service and post-service medical and occupational histories, this evaluating audiologist in a February 2010 addendum concluded the Veteran's tinnitus and hearing loss were unrelated to his military noise exposure.  In explanation, this VA examiner noted the Veteran's separation records document that he served between 1943 and 1946 as an auto mechanic and cook with his principal military duty serving as a cook.  She concluded that the hearing loss and tinnitus are more than likely the result of 60 years of civilian noise and aging versus 3 years of military service with the principal duty of a cook.

In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion.  Also, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the even higher Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, etc.).

For non-combat Veterans providing non-medical related testimony regarding an event during service, however, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements and testimony.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  But in cases involving combat and combat -related injury, VA is prohibited from drawing an inference from silence in the STRs.  This inference is not prohibited in non-combat scenarios, as the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the STRs.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

And, here, this VA compensation examiner that commented unfavorably on the merits of this case took into consideration the Veteran's report of acoustic trauma in service, both in his capacities as an auto mechanic and cook (so not just cook), but nonetheless determined the current hearing loss and tinnitus are not a consequence, so not a result of that noise exposure in service.  While this audiologist apparently discounts the amount of noise exposure the Veteran had during his service, in that she emphasized the fact that he mostly served as a cook, she did not dispute the notion that there was relevant injury (noise exposure) in service in his other job as an auto mechanic.  And, still, she ultimately determined that given the relatively limited amount of noise exposure he had in service, especially in comparison or relation to the amount he has had during the many years since service, the length of time after service before a hearing loss was objectively noted, and his age, were reasons enough for concluding his current hearing loss and tinnitus are unrelated to the noise exposure in service.  Hence, the opinion was not so much predicated on the absence of documentation of the purported injury in service.  This VA examiner's reasons for concluding against the claims instead were based on other factors, not just unacceptance of the claimed injury or symptoms in service.  Moreover, merely because the Veteran claims to have sustained the injury in question (namely, acoustic trauma) while in combat, only lessens the burden of proof of him establishing relevant injury in service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This does not also obviate the need for him to still have medical nexus evidence supporting his claim by indicating a 

relationship or correlation between his eventually diagnosed hearing loss and the noise exposure in service, even in a combat environment.  See again Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

The adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if, as here, the expert fairly considered the material evidence seemingly supporting the Veteran's position.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  This examiner's opinion was based on reasonable medical principles that are supported by the evidentiary record and, as importantly, contained discussion of the underlying rationale, which is where most of the probative value is derived, not from mere review of the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (wherein the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims file).  

And as noted above, in reviewing his post-service history, there are no medical records reflecting complaints, diagnosis or findings related to hearing loss until 2002, when examined by VA, so not until some 54 years (i.e., over five decades) after the Veteran's military service ended.  But continuity of symptomatology, not treatment, is the essence of 38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  So, according to Buchanan, the Board cannot conclude lay evidence lacks credibility simply because it is unaccompanied by any contemporaneous medical evidence, such as treatment records.  But that said, the Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence that weighs against a party, must not be equated with the absence of substantive evidence).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Here, the Board considers it significant that the Veteran did not report any hearing loss or tinnitus for such an extended period after service.  Unfortunately, it must be pointed out that when initially examined by VA in 2000, he simply attributed his hearing loss to old age.  At that point he did not report an extended history of hearing loss dating back to his service during World War II.  So even accepting that he is competent to say he has experienced progressively worsening hearing loss or tinnitus since his military service, the fact that he did not mention or complain about these conditions on any earlier occasion tends to refute the notion that he has experienced continuous hearing loss and tinnitus since the noise trauma in service.  See Davidson and Jandreau, supra (both recognizing that medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology).  Furthermore, he reported in a statement received in April 2009 that the onset of his tinnitus and hearing loss was imperceptible over the five and a half decades since service discharge.  Again, this is not consistent with his statements given at his 2000 VA evaluation or with testimony during his videoconference hearing, in which he instead stated that he had noticed hearing loss and tinnitus soon after his first skirmish with the firing of a howitzer 105.  This patent inconsistency in his written and oral testimony lessens the credibility of his current statements regarding continuity when they are given in the context of attaining monetary benefits or other forms of compensation.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

There also is no medical opinion in the file refuting the VA examiner's unfavorable opinion, and the Veteran's unsubstantiated lay statements are insufficient to rebut this opinion given their lessened probative value since, even if competent, they are not also credible.  Consequently, for these reasons and bases, the evidence is not in relative equipoise, meaning not about evenly balanced for and against the claims.  Instead, the preponderance of the evidence is unfavorable, so the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).


ORDER

The claims for service connection for bilateral hearing loss and tinnitus are denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


